—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered April 16, 1997, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and *132sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Defendant’s role as a steerer in the transaction was established by evidence that he responded “yes” and “how much do you want” when the undercover officer asked if he had any “nicks,” ascertained the quantity desired, and directed the officer verbally and with a gesture toward a building entrance. It can be reasonably inferred that defendant’s gesture was a signal to the person at the door that she could let the undercover officer into the building to buy drugs, since she immediately opened the door for him. Furthermore, defendant was still located at his post in front of the building when the officer exited after completing the purchase. Thus, defendant’s conduct went far beyond rendering advice on where to buy drugs.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.